DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because in fig. 1, there are a plurality of free floating rectangular boxes, it is unclear if the plurality of free floating boxes are part of the same figure. If the plurality of boxes are part of the same figure, suggest to use some form of connection or enclosure to make it clear that the boxes are part of the same figure. If the boxes are not part of the same figure, then each free floating boxes should be in a separate figure.
Furthermore, the drawings are objected to because in fig. 1, the reference numeral “100” is missing a lead line. Underline should only be used for cross section or surfaces. See 37 C.F.R. 1.84(q). Reference numeral “400” in fig. 4 is objected to for the same reason. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claim 12 is objected to because of the following informalities:  
In Claim 12, line 3, the term “from one or more of the microphone” is suggested to be changed to --from the one or more of the microphone-- in order to provide clarity. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “an imaging device for imaging at least a portion of a person” (claim 2, lines 1-2) and “an abort mechanism, wherein upon 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackin (2017/0266077).

Regarding claim 2, Mackin discloses an imaging device for imaging at least a portion of a person (see paragraph 0065, Mackin discloses that the determination of the anatomical calibration points can be done by a scanning or imaging machine).
Regarding claim 5, Mackin discloses a computer system (see computer system disclosed in paragraph 0040 and CPU/processor in paragraph 0042) associated with one or more of the selectively movable robotic arm and the sensor (see sensor in 0008 for sensor, the computer system would need to process sensor data and also being used to control the movable robotic arm, therefore, the computer system is associated with the robotic arm and the sensor), the computer system comprising: a processor (see abstract, paragraphs 0040 and 0042), one or more computer-readable hardware storage devices (see computer storage devices in paragraphs 0040 and 0042), wherein the one or more computer-readable hardware storage devices comprise computer-executable instructions that when executed by the one or more processors cause the computer system to perform at least the following: receive image data from the imaging device; and identify a therapeutic site based on the image data (see paragraph 0065, 
Regarding claim 6, Mackin discloses that when executed, the computer-executable instructions further cause the computer system to position the contact surface of the selectively movable arm at or near the therapeutic site (see paragraphs 0057 and 0064-0065, figs. 12a-12b, Mackin discloses that the robot can be programmed with a discrete end effector initial path and that path can be calibrated or changed (i.e., made larger or smaller), this would involve causing the computer system to position the contact surface of the robotic arm. Furthermore, as explained in the rejection to claim 5, in order for the computer system to perform such task, there would be a computer-executable instructions, see paragraph 0042 for computer-executable instructions).

Regarding claim 8, Mackin discloses that the massage therapy protocol comprises one or more of a location of the therapeutic site (see paragraphs 0057 and 0064-0065, figs. 12a-12b and explanation to the rejection of claim 7). 
Regarding claim 9, Mackin discloses that when executed, the computer-executable instructions further cause the computer system to perform at least the following: receive tactile pressure data from the sensor during therapy (see paragraph 0008, Mackin discloses that the sensor senses the pressure applied to the subject, therefore, the computer system would receive the sensor data during the therapy, since in order to see how much pressure is being applied, a computer system would have to receive that data and Mackin discloses that the CPU and processor are responsible for keeping the system automated, see paragraphs 0040 and 0042 and full disclosure); and modify a position of the selectively movable arm to increase or decrease the amount of tactile pressure exerted upon the contact surface in accordance with the massage 
Regarding claim 10, Mackin discloses that when executed, the computer-executable instructions further cause the computer system to perform at least the following: receive tactile pressure data from the sensor during therapy (see paragraph 0008, Mackin discloses that the sensor senses the pressure applied to the subject, therefore, the computer system would receive the sensor data during the therapy, since in order to see how much pressure is being applied, a computer system would have to receive that data and Mackin discloses that the CPU and processor are responsible for keeping the system automated, see paragraphs 0040 and 0042 and full disclosure); and modify a position of the selectively movable arm to decrease the amount of tactile pressure exerted upon the contact surface in accordance with a maximum tactile pressure threshold (see paragraph 0063, Mackin discloses that the user can say “harder” or “softer”, wherein if the user say “harder” then say “softer”, the force is being decreased in accordance with a maximum pressure threshold which is the force/pressure being applied when the user say “harder”). 
Regarding claim 11, Mackin discloses a microphone for receiving patient commands (see paragraph 0048, Mackin discloses an integrated microphone that receive voice commands from the user in addition to touch commands). 
Regarding claim 12, Mackin discloses that when executed, the computer-executable instructions further cause the computer system to perform at least the following: receive a command from the microphone, and adjust the massage therapy 
Regarding claim 13, Mackin discloses that the massage therapy protocol includes increasing or decreasing the amount of tactile pressure exerted upon the contact surface, or changing the massage therapy modality (see fig. 19 and paragraphs 0071 and 0079, Mackin discloses that different mode can be added into the same therapy protocol and that different force can be applied, for example force 50N is applied from 0s to approximately 40 second and then 80N is applied after. Alternative rejection/interpretation is “changing the massage therapy modality”, see fig. 19 and paragraphs 0071 and 0079, Mackin discloses that during the different timeline, different mode such as random and pattern can take place). 
  Regarding claim 15, Mackin discloses a computer system (see computer system disclosed in paragraph 0040 and CPU/processor in paragraph 0042) for massage therapy, comprising: one or more processors (see abstract, paragraphs 0040 and 0042); one or more computer-readable hardware storage devices (see computer storage devices in paragraphs 0040 and 0042), wherein the one or more computer-readable hardware storage devices comprise computer-executable instructions that when executed by at least one of the one or more processors cause the computer system to perform at least the following: receive a massage therapy protocol (see fig. 19 for a massage therapy protocol, furthermore, paragraph 0065, Mackin discloses certain massage patterns/paths); receive image data from an imaging device (see paragraph 
Regarding claim 16, Mackin discloses that the massage therapy protocol is received from a microphone in electrical communication with the computer system (see paragraph 0048, Mackin discloses an integrated microphone that receive voice commands from the user in addition to touch commands, see paragraph 0059, Mackin discloses that the voice commands can include “a little bit to the left”, and Mackin further discloses in paragraph 0063 that the user can say “harder” or “softer” in order to change the massage therapy protocol), or through a user interface in electrical communication with the computer system (see paragraph 0065, Mackin discloses  GUI, wherein the user can design a pathways of the massage, or in paragraph 0065, Mackin discloses that the GUI can be via the web interface 315).
Regarding claim 17, Mackin discloses that when executed, the computer-executable instructions further cause the computer system to perform at least the following: receive tactile pressure data from the sensor during execution of the at least a portion of the massage therapy protocol (see paragraph 0008, Mackin discloses that the sensor senses the pressure applied to the subject, therefore, the computer system would receive the sensor data during the therapy, since in order to see how much pressure is being applied, a computer system would have to receive that data and Mackin discloses that the CPU and processor are responsible for keeping the system automated, see paragraphs 0040 and 0042 and full disclosure); and modify the position of the selectively movable arm to increase or decrease the amount of tactile pressure exerted upon the contact surface in accordance with the massage therapy protocol or in 
Regarding claim 18, Mackin discloses that when executed, the computer-executable instructions further cause the computer system to perform at least the following: receive a command from one or more of the microphone or the user interface; and adjust the massage therapy protocol based on the received command (see paragraphs 0048 and 0059, Mackin discloses that the voice commands can include “a little bit to the left”, and Mackin further discloses in paragraph 0063 that the user can say “harder” or “softer” in order to change the massage therapy protocol).
Regarding claim 20, Mackin discloses receiving a massage therapy protocol (see fig. 19 for a massage therapy protocol, furthermore, paragraph 0065, Mackin discloses certain massage patterns/paths, see full disclosure); activating a selectively movable arm, the selectively movable arm (robotic arms 31 and 36, see figs. 3 and 9, paragraph 0048) having a contact surface (contact surface located at 58, see fig. 7 and paragraph 0052) and being associated with a sensor (see paragraph 0008, Mackin discloses that the robotic arm includes a sensor that senses the pressure applied to the subject, see claim 6) for detecting an amount of tactile pressure exerted upon the contact surface; and executing the massage therapy protocol with the activated, selectively movable arm (see figs. 12a-12b, fig. 17, see paragraphs 0057 and 0070-0080, and full disclosure).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin (2017/0266077) in view of Lee (2015/0313793).

However, Lee teaches an imaging device that is selectively movable (see camera 5, figs. 2-3 and paragraph 0018, Lee discloses that the camera can move in height and angle). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Mackin to be selectively movable as taught by Lee for the purpose of providing flexibility and adjustability by allowing the position of the imaging device to be adjustable, which would allow the camera to more accurately capture the user body, in case the user’s position changes, or different user having different body dimensions.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin (2017/0266077) in view of Zhang (2017/0079871).
Regarding claim 3, Mackin discloses that the imaging device configured to capture a three-dimensional image of at least a portion of a person (see paragraph 0065, Mackin discloses that the image device use standard 3D scanner technology that maps 3D objects into a 3D model and then that model, in this case a human body, can be visualized and utilized for secondary processes), but fails to disclose that the imaging device is selectively movable. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Mackin to be selectively movable as taught by Zhang for the purpose of providing flexibility and adjustability by allowing the position of the imaging device to be adjustable, which would allow the camera to more accurately capture the user body, in case the user’s position changes, or different user having different body dimensions.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin (2017/0266077) in view of Prokoski (2010/0172567). 
Regarding claim 4, Mackin discloses that the imaging device captures an image (see paragraph 0065), but fails to specifically disclose the type of images.  
However, Prokoski teaches an imaging device that captures infrared images to provide detailed anatomical structure maps (see title, abstract, and full disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Mackin to utilized infrared images as taught by Prokoski for the purpose of utilizing a well-known imaging device that can be utilized to obtain detailed anatomical structure. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mackin (2017/0266077) in view of Ortiz (2009/0118600). 
Regarding claim 4, Mackin discloses that the imaging device captures an image (see paragraph 0065), but fails to specifically disclose the type of images.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging device of Mackin to utilized visible light images as taught by Ortiz for the purpose of utilizing a well-known imaging device that can be utilized to obtain detailed anatomical structure. 
Claims 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Mackin (2017/0266077) or, in the alternative, under 35 U.S.C. 103 as obvious over Mackin (2017/0266077) in view of Iams (5,103,808).
  Regarding claim 14, Mackin discloses an abort mechanism, wherein upon activation of the abort mechanism, the robotic system is retracted to a safety location for a period of time (see paragraph 0063, Mackin discloses a “softer” and “harder” command that would change the massage force, therefore, the “softer” command, relatively is an abort mechanism, wherein if the user was on the “harder” mode, the user can abort the harder mode by saying “softer”, and by doing so, the robotic arm would apply less force, which would require the robot arm to retract to a softer location (safety location)). 
However, if there is any doubt that Mackin “softer” command is an abort mechanism. Mackin discloses in paragraphs 0059 and 0070 that the user could say “stop” or that the feedback is used to stop the robot in the event of an unexpected object in the path, but does not disclose that when the user command “stop” or that when the feedback stop the robot, the robotic arm would retracts. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abort mechanism of Mackin to retract the movable robotic arm of Mackin as taught by Iams for the purpose of providing safety to the user by retracting the arm so that more pain would not be inflicted on the user (see col 5, lines 16-29 of Iams).
Regarding claim 19, Mackin discloses that when executed, the computer-executable instructions further cause the computer system to perform at least the following: receive an abort command; and retract the selectively movable arm to a safety location for a period of time (see paragraph 0063, Mackin discloses a “softer” and “harder” command that would change the massage force, therefore, the “softer” command, wherein if the user was on the “harder” mode, the user can abort the harder mode by saying “softer”, and by doing so, the robotic arm would apply less force, which would require the robot arm to retract to a softer location (safety location)).
However, if there is any doubt that Mackin “softer” command is an abort mechanism. Mackin discloses in paragraphs 0059 and 0070 that the user could say “stop” or that the feedback is used to stop the robot in the event of an unexpected object in the path, but does not disclose that when the user command “stop” or that when the feedback stop the robot, the robotic arm would retracts. 
However, Iams teaches that retraction of a massager in the case of an emergency (see col 5, lines 16-29).
.

Conclusion
          The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nissin (2001/0014781) is cited to show a human touch massager comprising a robotic hand and a GUI. 
Persaud (4,984,568) is cited to show a back massaging device comprising a robotic arm. 
Meilus (6,267,737) is cited to show a robotic system for providing muscular therapy. 
Ferrara (2009/0182436) is cited to show a robotic arm for providing therapy. 
Hsu (2004/0193077) is cited to show a programmable digital controlling massage machine. 
Yang (7,998,098) is cited to show a massaging apparatus comprising a movable arm. 
Webb (6,685,659) is cited to show an individual controlled body massage device comprising a movable arm. 
Fengler (5,916,182) is cited to show an automated massaging apparatus.

Sabater Navarro (2011/0137464) is cited to show a robotic arm for controlling movement of a human arm. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785